



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lewis, 2019 ONCA 590

DATE: 20190710

DOCKET: C67141

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Oral Carver Lewis

Appellant

Jennifer Myers, for the appellant

Davin Garg, for the respondent

Heard: July 8, 2019

On appeal from the sentence
    imposed on March 20, 2019 by Justice K. Corrick of the Superior Court of
    Justice.

APPEAL BOOK
    ENDORSEMENT

[1]

The appellant has abandoned his conviction appeal.

[2]

On the sentence appeal, counsel agree that, by error, the trial
    judge was misinformed as to the amount of pre-sentence custody served by the
    appellant that was available for credit on the sentence set by the trial judge.
    It understated the credit he ought to have been given by two months. As a
    result, leave to appeal sentence is granted and the credit to be given to his
    three year sentence is fixed at 27.5 months for a net sentence of 8.5 months.


